





Exhibit 10.36


AMENDED AND RESTATED


SENIOR EXECUTIVE


TERMINATION BENEFITS AGREEMENT


This Amended and Senior Executive Termination Benefits Agreement (this
“Agreement”), dated as of January 1, 2018 (the “Effective Date”), is entered
into by and between Darling Ingredients Inc., a Delaware corporation (the
“Company”), and John O. Muse (the “Executive”).


W I T N E S S E T H:


WHEREAS, Executive and the Company previously entered into that certain Senior
Executive Termination Benefits Agreement dated as of December 9, 2014 (the
“Prior Termination Benefits Agreement”);
WHEREAS, Executive has had a change in position and responsibilities but remains
as a key member of the Company’s management team and as such will make valuable
contributions to the productivity and profitability of the Company;
WHEREAS, Executive and Employee desire to amend the Prior Termination Benefits
Agreement in certain respects;
WHEREAS, this Agreement amends, restates and supersedes the Prior Termination
Benefits Agreement in its entirety; and
WHEREAS, the Company considers that providing the severance benefits provided
for herein will operate as an incentive for the Executive to remain employed by
the Company;


NOW, THEREFORE, to induce the Executive to remain employed by the Company, and
to acknowledge the “At Will” status of the Executive’s employment by the
Company, and for other good and valuable consideration, the Company and the
Executive agree as follows:
1.     Circumstances Triggering Receipt of Severance Benefits.


Subject to the Executive’s execution of a general release (on the Company’s
standard form) in favor of the Company pursuant to which the Executive waives,
effective as of the Termination Date (as hereinafter defined), any and all
claims, known or unknown, relating to the Executive’s employment by the Company
or the termination thereof, the Company shall provide the Executive with the
benefits set forth in Section 3 upon any termination of the Executive’s
employment for any reason except the following:


(a)
Termination by reason of the Executive’s “voluntary termination.” For the
purposes of this Agreement, “voluntary termination” shall mean the voluntary
resignation by the Executive of his employment with the Company;











1





--------------------------------------------------------------------------------







(b)
“Termination with Cause.” For the purposes hereof, “Cause” shall mean
termination of employment of the Executive by the Company following (1) failure
of the Executive to render services to the Company in accordance with the
reasonable directions of the Company’s Chief Executive Officer or Board of
Directors, which failure shall continue after written notice from the Company,
(2) the commission by the Executive of an act of fraud or dishonesty or of an
act which he knew to be in material violation of his duties to the Company
(including the unauthorized disclosure of confidential information) or (3)
following a felony conviction of the Executive; or



(c)
Termination upon the Executive’s normal retirement. For the purposes of this
Agreement, “normal retirement” shall mean the termination of employment of the
Executive by the Company or the Executive in accordance with the Company’s
retirement policy (including early retirement, if included in such policy and
elected by the Executive in writing) generally applicable to its senior
executive employees, or in accordance with any other retirement agreement
entered into by and between the Executive and the Company.



For the purpose of this Agreement, the placement of the Executive on permanent
or long-term disability status as defined by the Company’s long-term disability
policy covering the Executive and the death of the Executive shall not be deemed
a termination and shall not qualify the Executive for the benefits set forth in
this Agreement. Notwithstanding the foregoing, the Executive must deliver to the
Company the general release (as described above), for which the seven-day
revocation period has expired, no later than thirty (30) days following the
Termination Date. Any payments that would be made pursuant to Section 3(a),
Section 3(c) or Section 3(e) prior to the thirtieth (30th) day following the
Termination Date shall be made on the first payroll date after the thirtieth
(30th) day following the Termination Date.


2.     No Entitlement of Employment and Acknowledgment of “At Will” Status.


This Agreement shall not be construed as and does not constitute a promise or
guaranty of continued employment. In consideration of this Agreement, the
Executive acknowledges and agrees that his employment with the Company is “At
Will”. The Executive understands that his employment with the Company is not for
a specified term and is at the mutual consent of the Executive and the Company
and, therefore, the Company can terminate the employment relationship at will,
with or without Cause.



































--------------------------------------------------------------------------------





2





--------------------------------------------------------------------------------









3.     Termination Benefits.


Subject to the conditions set forth in Section 1, and subject to the mitigation
provisions contained in Section 5, the following benefits (subject to any
changes in benefit programs that may occur in the future and any applicable
payroll or other taxes required to be withheld) shall be provided to the
Executive:


(a)
Compensation. Commencing on the Termination Date (as defined below), the
Executive shall be paid periodically, according to his unit’s wage practices,
the amount of his periodic base salary until he has been paid one (1) times his
annual base salary (“Termination Pay Amount”) at the rate in effect on the date
of the termination of his employment with the Company (the “Termination Date”).
Each such periodic termination payment is hereby designated a separate payment
for purposes of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”).



(b)
Vacation Pay. Any accrued vacation pay due but not yet taken at the Termination
Date shall be paid to the Executive on the Termination Date.



(a)
Welfare Benefits, etc. The Executive’s participation (including dependant
coverage) in any life and disability plans, and other similar benefits of the
Company (except business travel accident insurance and continued contributions
to qualified retirement plans), in effect immediately prior to the Termination
Date shall be continued for a period of one year from the Termination Date to
the extent allowed under the policies or agreements pursuant to which the
Company obtains and provides such benefits. In addition, the Company shall pay
an amount equal to the applicable COBRA premium rate, if any, for a period of
one year from the Termination Date for health, dental and other similar COBRA
coverage for the Executive and Executive’s eligible dependants, and such
payments shall be includible in the Executive’s gross income.



(b)
Bonus and Retirement Benefits. The Executive shall not be entitled to any bonus
under the Company’s executive bonus plan for the year in which his termination
occurs. The Agreement shall not affect the Executive’s entitlement to benefits
under the Company’s retirement plan accrued as of his termination.



(c)
Executive Outplacement Counseling. The Company shall engage an outplacement
counseling service of national reputation, at its own expense provided that such
expense shall not exceed Ten Thousand Dollars ($10,000), to assist the Executive
in obtaining employment, until the earliest of (i) two years from the
Termination Date, (ii) such date as the Executive has obtained employment, or
(iii) until such time the Company’s expenses equal Ten Thousand Dollars
($10,000).















3





--------------------------------------------------------------------------------









4.     Entirety.


This Agreement constitutes the entire agreement between the parties pertaining
to the subject matter contained herein and supersedes all prior and
contemporaneous agreements, representations and understandings of the parties.
No supplement, modification or amendment of this Agreement shall be binding
unless referring specifically to this Agreement and executed in writing by the
parties hereto. In no event will the Executive be entitled to severance under
both this Agreement and the Company’s severance policy, if any, as it is the
intent of the parties hereto that the severance provided for in this Agreement
shall be in lieu of, and not in addition to, the severance that the Executive
would otherwise be entitled to under the Company’s severance policy, if any.


5.     Mitigation.


The Executive is required to mitigate the Termination Pay Amount by seeking
other comparable employment as promptly as practicable after the Termination
Date and amounts due hereunder shall be offset against or reduced by any amount
earned from such other employment. The benefits provided for in Section 3(c)
shall terminate upon the Executive’s obtaining such other employment. The
Executive hereby agrees to notify the Company promptly upon obtaining
employment. Immediately upon the Company’s request, and as a condition to
receiving the benefits provided in Section 3(c), Executive shall sign an
Internal Revenue Service Form 4506 (or equivalent form) authorizing the Company
to receive a copy of Executive’s Form 1040 individual income tax return for the
year or years for which Executive receives or may receive the benefits provided
in Section 3(c).


6.     Certain Obligations of Executive.


In order to induce the Company to enter into this Agreement, the Executive
hereby agrees to the following obligations, which obligations of the Executive
shall be in addition to, and shall not limit, any other obligation of the
Executive to the Company with respect to the matters set forth herein or
otherwise:


(a)
Nondisclosure. The Executive acknowledges that during his employment he will
have access to Confidential Information (as hereinafter defined) which has great
value to the Company. The Executive hereby agrees that all documents, records,
techniques, business secrets, price and route information, business strategy and
other information, whether in electronic form, hardcopy or other format, which
have come into his possession from time to time during his employment by the
Company or which may come into his possession during his employment
(collectively, “Confidential Information”), shall be deemed to be confidential
and proprietary to the Company and the Executive further agrees to retain in
confidence any Confidential Information known to him concerning the Company and
its affiliates and their respective businesses, unless such information (i) is
publicly disclosed by the Company or (ii) is required to be disclosed by











4





--------------------------------------------------------------------------------





valid legal process; provided, however, that prior to any such disclosure, if
reasonably practicable, the Executive must first notify the Company and
cooperate with the Company (at the Company’s expense) in seeking a protective
order; and further provided that nothing in this Section 6(a) limits any
provision of Section 6(h) below.


(b)
Return of Property. The Executive agrees that, upon termination of the
Executive’s employment with the Company for any reason, the Executive will
return to the Company, in good condition, all property of the Company and any of
its affiliates, including without limitation, keys; building access cards;
computers; cellular telephones; automobiles; the originals and all copies (in
whatever format) of all management, training, marketing, pricing, strategic,
routing and selling materials; promotional materials; other training and
instructional materials; financial information; vendor, owner, manager and
product information; customer lists; other customer information; and all other
selling, service and trade information and equipment, provided that nothing in
this Section 6(b) limits any provision of Section 6(h) below. If such items are
not returned in accordance with this Section 6(b), the Company will have the
right to charge the Executive for all reasonable damages, costs, attorneys’ fees
and other expenses incurred in searching for, taking, removing and/or recovering
such property.



(c)
Nonsolicitation. During the period of employment with the Company and for a
period of 12 months thereafter, the Executive will not, on the Executive’s own
behalf or on behalf of any other person, partnership, association, corporation
or other entity, or otherwise act indirectly to hire or solicit or in any manner
attempt to influence or induce any employee of the Company or its affiliates to
leave the employment of the Company or its affiliates, nor will the Executive
use or disclose to any person, partnership, association, corporation or other
entity any information obtained while an employee of the Company concerning the
names and addresses of the employees of the Company or its affiliates.



(d)
Nondisparagement. The Executive shall not, either during the term of this
Agreement or at any time thereafter, make statements, whether orally or in
writing, concerning the Company, any of its directors, officers, employees or
affiliates or any of its business strategies, policies or practices, that shall
be in any way disparaging, derogatory or critical, or in any way harmful to the
reputation of the Company, any such persons or entities or business strategies,
policies or practices, provided that nothing in this Section 6(d) limits any
provision of Section 6(h) below.



(e)
Non-Competition Agreement. During the period of employment with the Company and
for a period of 12 months thereafter, the Executive shall not, directly or
indirectly, own, manage, operate, have any interest as an

















5





--------------------------------------------------------------------------------





employee, salesman, consultant, officer or director, control or participate in
the ownership, management, operation or control of any business, whether in
corporate, proprietorship or partnership form or otherwise, engaged in any city,
state or part thereof in the United States in the (i) production of ingredients
through the collection and/or processing of animal by-products, bakery residuals
and/or used cooking oil or (ii) servicing of grease traps (a “Restricted
Business”); provided, however, that the restrictions contained in this Section
6(e) shall not restrict (A) the acquisition of any capital stock or other
securities of the Company and (ii) the acquisition by Executive, directly or
indirectly, of less than 1% of the outstanding capital stock of any publicly
traded company engaged in a Restricted Business.


(f)
Cooperation. The Executive agrees to cooperate, at the request and expense of
the Company, in the prosecution and/or defense of any claim or litigation in
which the Company or any affiliate is involved on the Termination Date or
thereafter that includes subject matter as to which the Executive has knowledge
and/or expertise, provided that nothing in this Section 6(f) limits any
provision of Section 6(h) below.



(g)
Damages. Notwithstanding anything in this Agreement to the contrary, if the
Executive breaches the covenants contained in this Section 6, the Company will
have no further obligations to the Executive pursuant to this Agreement or
otherwise and may recover from the Executive all such damages to which it may be
entitled at law or in equity. In addition, the Executive acknowledges that any
such breach may result in immediate and irreparable harm to the Company for
which money damages are likely to be inadequate. Accordingly, the Company may
seek whatever relief it determines to be appropriate to protect the Company’s
rights under this Agreement, including, without limitation, an injunction to
prevent the Executive from disclosing any trade secrets or confidential or
proprietary information concerning the Company to any person or entity, to
prevent any person or entity from receiving from the Executive or using any such
trade secrets or confidential or proprietary information and/or to prevent any
person or entity from retaining or seeking to retain any other employees of the
Company. The Executive acknowledges good and sufficient consideration for the
covenants of this Section 6.



(h)
Protected Rights. Executive understands that nothing contained in this Agreement
limits Executive’s ability to report possible violations of law or regulation
to, or file a charge or complaint with, the Securities and Exchange Commission,
the Equal Employment Opportunity Commission, the National Labor Relations Board,
the Occupational Safety and Health Administration, the Department of Justice,
the Congress, any Inspector General, or any other federal, state or local
governmental agency or commission (“Government Agencies”). Executive further
understands

















6





--------------------------------------------------------------------------------





that this Agreement does not limit Executive’s ability to communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without notice to the Company. Nothing in this Agreement
shall limit the Executive’s ability under applicable United States federal law
to (i) disclose in confidence trade secrets to federal, state, and local
government officials, or to an attorney, for the sole purpose of reporting or
investigating a suspected violation of law or (ii) disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure.


7.     Successors.


The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession has taken place.


8.     Governing Law.


The validity, interpretation, construction and performance of this Agreement
shall be governed by the internal laws of the State of Texas.


9.     Termination.


This Agreement shall terminate on December 31, 2018 (the “Term”); provided,
however, that the Term shall automatically extend for successive one (1) year
periods on December 31, 2018 and each anniversary thereof, unless the
Executive’s employment is terminated prior thereto or the Company provides
written notice to the Executive of the Company’s intention not to extend the
Term at least six (6) months prior to the applicable extension date.


10.    Compliance with Code Section 409A.


To the extent applicable, this Agreement shall be interpreted in accordance with
Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder. Notwithstanding any provision of this
Agreement to the contrary, and if and only to the extent it becomes necessary to
prevent any accelerated or additional tax under Section 409A of the Code, if the
Executive is a “specified employee” as defined in Section 409A of the Code, any
severance pay or benefits constituting deferred compensation to which Section
409A applies and payable by reason of the Executive’s termination of employment
(severance pay and benefits up to $530,000 are not subject to Section 409A)
shall be deferred (without any adjustment to the amount of such payments or
benefits ultimately paid or provided to the Executive) until the date that
















7





--------------------------------------------------------------------------------





is six (6) months following such termination (or the earliest date as is
permitted under Section 409A of the Code). A termination of employment shall not
be deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits subject to Section 409A of
the Code upon or following a termination of employment until such termination is
also a “separation from service” within the meaning of Section 409A of the Code
and for purposes of any such provision of this Agreement, references to a
“resignation,” “termination,” “terminate,” “termination of employment” or like
terms shall mean separation from service.
    
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first above set forth.


DARLING INGREDIENTS INC.
                    


By:     /s/ John F. Sterling        
Name: John F. Sterling
Title: Executive Vice President


EXECUTIVE






/s/ John O. Muse            
John O. Muse




























































8



